Citation Nr: 1041672	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  07-05 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, 
to include arthritis of the left knee. 

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to service connection for bilateral tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J Fussell




INTRODUCTION

The Veteran had active service from November 1961 to November 
1963.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a June 2006 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Custody 
of the case was subsequently transferred to the Newark, New 
Jersey, VARO.  

The issues of service connection for bilateral hearing loss and 
bilateral tinnitus are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Any left knee symptoms during service were acute and 
transitory and did not result in chronic residual disability.  

2.  The evidence is insufficient to establish that a chronic left 
knee disorder was present during service.

3.  A left knee disorder, including arthritis of the left knee, 
was first demonstrated medically several decades after service 
discharge.  


CONCLUSION OF LAW

A left knee disorder was not incurred in or aggravated during 
active service nor did arthritis of the left knee manifest to a 
compensable degree within one year after service discharge.  
38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and to assist claimants 
in substantiating VA claims. See 38 U.S.C.A. §§ 5103, 5103A and 
38 C.F.R § 3.159.  

Duty to Notify

When a complete or substantially complete application for 
benefits is received, VA will notify the claimant of: (1) any 
information and medical or lay evidence needed to substantiate 
the claim, and (2) what portion thereof VA will obtain, and (3) 
what portion the claimant is to provide.  38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b); see Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).  

The VCAA notice was intended to be provided before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  VCAA notice requirements apply to all five 
elements of a service connection claim which are: 1) veteran 
status; 2) existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006). 

The RO provided the Veteran with pre-adjudication VCAA notice by 
letter as to the claim for service connection for a left knee 
disorder, dated in August 2005.  He was informed that VA would 
obtain VA records and records of other Federal agencies, and that 
private medical records could be submitted or VA could be 
authorized to obtain such records.  He was notified of the 
evidence needed to substantiate a claim of service connection, 
namely, evidence of an injury, disease, or event causing an 
injury or disease during service; evidence of current disability; 
and evidence of a relationship between the current disability and 
the injury, disease, or event causing an injury or disease during 
service.  

By RO letter of March 2006 the Veteran was provided notice of the 
laws and regulations governing effective dates and disability 
ratings.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice); of Pelegrini v. Principi, Vet. App. 112 
(2004) (38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of the 
claim.  

The Veteran declined the opportunity to testify in support of his 
claim.  The RO has obtained the Veteran's service treatment 
records (STRs).  

VA conducted the necessary medical examination in August 2005, in 
an effort to substantiate the claim of service connection for a 
left knee disorder.  38 U.S.C.A. § 5103A(d) (West 2002).  See 
McLendon v. Nicholson, 20 Vet. App. 79, 81 - 85 (2006).  While 
the claim file was not available for review at that time, the 
only records which could have been reviewed were his STRs and the 
Veteran brought his own copies of the STRs for the examiner to 
review.  Thus, the examination must be considered adequate 
inasmuch as the only relevant records, i.e., the STRs, were 
available for review by the examiner.  

The Veteran has not indicated that there are any outstanding 
private clinical records and he has not identified any additional 
evidence as being available for consideration in his appeal.  

As there is no indication that the Veteran was unaware of what 
was needed for substantiation of the claim for service connection 
for a left knee disorder nor any indication of the existence of 
additional evidence for claim substantiation, the Board concludes 
that there has been full VCAA compliance.  

Background

On the October 1961 examination for service entrance no pertinent 
abnormality was noted.  

In January 1962 the Veteran complained of his legs hurting when 
walking.  There was a muscle strain of the right upper anterior 
thigh and the anterior compartment of both legs.  

In March 1962 the Veteran had pain in his right foot and in the 
left leg.  On examination there was a bony protuberance of the 
medial aspect of the right foot, over the arch of that foot.  An 
exostosis was to be ruled out. He also had moderate pes cavus. 

X-rays of the Veteran's feet in March 1962 revealed the tarsal-
navicular bone of the right foot was rather prominent on the 
medial aspect and this, presumably, was the bony protuberance 
noted clinically.  The navicular bone of the left foot was less 
prominent.  

Later in March 1962 it was noted that the X-rays had revealed a 
bony prominence of the right foot that was a larger than normal 
navicular bone.  Even later in March 1962 the Veteran complained 
of pain in the lower leg.  He had pretibial tenderness on 
pressure.  He was given rubber pads to place on his tibia.  

In March 1963 the Veteran noticed a swelling on the left knee but 
he did not know what had caused it.  An alcohol wrap was secured 
on that knee with an Ace bandage.  He was not to walk excessively 
or run for three days.  In April 1963 he was told to try hot 
soaks.  His swelling was not readily noticeable.  

The September 1963 examination for service separation revealed no 
abnormality.  

On VA orthopedic examination in August 2005 the Veteran's claim 
file was not available for review but the Veteran brought his own 
copies of his service treatment records.  The Veteran related 
having had the onset of left knee pain in 1963 but without having 
had any specific injury.  His course since then had been stable 
and he had taken Tylenol for pain.  He had no constitutional 
symptoms or incapacitating episodes of arthritis.  He was limited 
in standing to only 15 to 30 minutes and being able to walk only 
1/4 of a mile.  He had deformity of each knee but no giving way or 
instability. He had pain, stiffness, and weakness of the left 
knee but no episodes of dislocation, subluxation, locking or 
effusion.  Motion of the left knee was affected.  He had moderate 
weekly flare-ups lasting 1 to 2 days, which limited his ability 
to walk.  His gait was antalgic but there was no evidence of 
abnormal weight-bearing.  Left knee flexion was to 140 degrees, 
with pain beginning at 110 degrees and there was additional 
limitation of motion on repetitive use with flexion being limited 
to 120 degrees due to pain.  There was no inflammatory arthritis.  
He had crepitation of the left knee but no grinding, instability, 
patellar or meniscus abnormality.  It was noted that he had a 
varus deformity of each knee, which was worse in the left knee 
than the right knee.  X-rays revealed osteoarthritis involving 
mainly the medial compartment of the left knee which was more 
severe than in the right knee.  The diagnosis was left knee pain 
due to osteoarthritis. 

In response to a request for a medical opinion, in December 2005, 
the August 2005 VA examiner noted that the claim file had been 
reviewed and it was the examiner's opinion that the Veteran's 
osteoarthritis of the left knee was not related to his left knee 
condition which had been treated during service.  It was noted 
that the claim file did not document any specific injury to the 
Veteran's left knee.  It was felt that the osteoarthritic changes 
in the left knee could easily be explained by age-related 
changes.  

Principles of Service Connection

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  A showing of inservice chronic 
disease requires evidence of (1) a sufficient combination of 
manifestations for disease identification, and (2) sufficient 
observation to establish chronicity at the time, as distinguished 
from merely isolated findings or a diagnosis including the word 
"chronic."  A showing of continuity of symptoms is not required 
when disease identity is established but is required when 
inservice chronicity is not adequately supported or when an 
inservice diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  However, not every manifestation of joint pain in 
service will permit service connection for arthritis first shown 
as a clear-cut clinical entity at some later date.  38 C.F.R. 
§ 3.303(b).  

Certain conditions, such as arthritis, will be presumed to have 
been incurred in service if manifested to a compensable degree 
within 1 year after service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.  

Service connection requires that there be (1) medical evidence of 
a current disability, (2) medical or lay evidence of in-service 
incurrence or aggravation of an injury, and (3) medical evidence 
of a nexus between the claimed in-service injury and the present 
disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007). If 
some of these elements cannot be established, a veteran can 
instead establish continuity of symptomatology.  38 C.F.R. 
§ 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To 
establish continuity of symptomatology requires a show "(1) that 
a condition was 'noted' during service, (2) evidence of 
postservice continuity of the same symptomatology, and (3) 
medical or lay evidence of a nexus between the present disability 
and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  

The Board must find whether the preponderance of the evidence is 
against the claim.  If so, it is denied, but if the preponderance 
supports the claim or the evidence is in equal balance, the claim 
is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 
274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  If 
the Board determines that the preponderance of the evidence is 
against the claim, it has necessarily found that the evidence is 
not in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365. 



Analysis

The Board must assess the competency and credibility of lay 
statements regarding inservice or continuous postservice 
symptomatology.  As to this, a layperson is generally not capable 
of opining on matters requiring medical knowledge.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998); see also 38 C.F.R. 
§ 3.159(a)(1) and (2) defining, respectively, competent medical 
and lay evidence.  Where the determinative issue involves 
causation or a diagnosis, there must be competent evidence and, 
generally, lay statements are not competent evidence.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  However, lay evidence can be 
competent to establish a diagnosis when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), or (2) the layperson is reporting a contemporaneous medical 
diagnosis (but see Robinette v. Brown, 8 Vet. App. 69, 77 (1995) 
when the underlying medical nature of evidence has been 
significantly diluted, as in the connection between a lay account 
of past medical information, and filtered through layman's 
sensibilities, such evidence is too attenuated and inherently 
unreliable to constitute medical evidence) or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).  However, information simply recorded by a 
medical examiner and unenhanced by any additional medical 
comment, and thus not adding any medico-evidentiary value to the 
lay history through medical expertise, does not constitute 
competent medical evidence.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995). 

In the first circumstance, identification of a medical condition, 
there is a two-step analysis, the first is competence and the 
second is credibility.  Robinson v. Shinseki, 2008-7096 (Fed. 
Cir. March 3, 2009) (not selected for publication); 312 Fed.Appx. 
336, 2009 WL 524737 (C.A.Fed.).  

In the first step, competency of lay evidence, it must be 
determined whether the disability is simple and capable of lay 
observation, if so, then lay evidence thereof is not a medical 
determination requiring medical evidence; rather, it can be 
established by competent lay evidence.  Jandreau, Id.; Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007); see 38 C.F.R. 
§ 3.159(a)(2).  If not, then competent medical evidence is 
required.  If lay evidence is competent, then the second step is 
to assess credibility by weighing the pertinent lay evidence 
against the other evidence-including inservice records 
documenting inservice injury or disability, if any.  Robinson, 
Id.  The credibility of lay statements may not be refuted solely 
by the absence of corroborating medical evidence, but this is a 
factor.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006) (lay evidence concerning continuity of symptoms after 
service, if credible, may be competent, regardless of the lack of 
contemporaneous medical evidence).  Other factors are the lapse 
of time in recollecting events attested to, prior conflicting 
statements, consistency with other statements and evidence, 
internal consistency, facial plausibility, bias, self-interest, 
the earliest time at which corroborating lay or medical evidence 
is first shown, and statements given during treatment (which are 
usually given greater probative weight, particularly if close in 
time to the onset thereof).  

The Veteran is competent to attest to having been treated for 
symptoms pertaining to his left knee injury during service and 
having had left knee pain thereafter.  

Moreover, the Board notes that beginning in 2005 he related 
having had left knee pain since service and more recent evidence 
shows that he has osteoarthritis of the left knee and, so, he has 
current left knee disability.  Thus, the credibility of his 
statement of continuous postservice left knee pain must be 
weighed.  

The recent VA examiner opined that the current left knee 
disability is unrelated to the Veteran's military service due, 
essentially, to the absence of inservice trauma and to the 
passage of time without corroborating evidence of pathology.  As 
noted above, the absence of corroborating medical evidence of 
continuous postservice symptoms is only one factor, and may not 
be the determinative factor, in assessing credibility.  

With respect to the Veteran's complaints, first elicited many 
years after service discharge, of having had continuous left knee 
pain as establishing continuity of symptomatology and, thus, a 
nexus between current left knee disability and his military 
service, a layperson is competent to testify as to pain.  Falzone 
v. Brown, 8 Vet. App. 398, 405 (1995).  However, while competent 
to testify to the pain or other symptoms personally experienced 
during or after military service, a layperson is generally not 
competent to testify that what was experienced inservice caused 
disability which was not clinically shown to have manifested 
until years after service, particularly in light the absence of 
intervening symptoms.  See Clyburn v. West, 12 Vet. App. 296, 301 
(1999).  A lay person is not qualified to render a medical 
opinion as to diagnosis or medical causation.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  A diagnosis requires the application 
of medical expertise to facts, including a description of history 
and symptoms.  Clemons v. Shinseki, 23 Vet. App. 1, 4 - 5 (2009).  
Therefore, competent medical evidence is necessary to establish 
this nexus.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
see also Savage v. Gober, 10 Vet. App. 488 (1997) (where the 
disability is of the type as to which lay observation is not 
competent to identify its existence, medical evidence, and not 
simply a showing of continuity of symptoms, is needed to provide 
a nexus between the veteran's in-service symptoms and the 
currently diagnosed disabilities).  

As to the second and third circumstances, delineated in Jandreau, 
Id., when lay evidence may establish a diagnosis, the Veteran has 
not reported that he was given a diagnosis during service of any 
left knee disability, or a diagnosis within one year of service 
discharge in 1963 of arthritis of the left knee (the 2nd 
circumstance under Jandreau) nor has he described symptoms 
supported by a later diagnosis of inservice incurrence of left 
knee disability, or manifestation of arthritis of the left knee 
within the first postservice year, by a medical professional (the 
3rd circumstance under Jandreau). 

Also, a recent VA examiner opined that the Veteran's current left 
knee disability was best explained by age-related changes within 
the Veteran's left knee.  As to this, the Board must consider 
only independent medical evidence to support the findings rather 
than provide a medical judgment in the guise of a Board opinion.  
Colvin v. Derwinski, 1 Vet. App. 171, 172 (1991).  Here, there is 
no other medical opinion addressing the question of the etiology 
of the left knee disability. 

Thus, the Board concludes that the Veteran's current left knee 
disability, including osteoarthritis, is not of service origin 
and that arthritis is not shown until a number of decades after 
discharge from his military service in 1963 and the current left 
knee disorder is not shown to be related to the Veteran's 
military service.  

Accordingly, service connection for a left knee disorder, to 
include arthritis, is not warranted.  Since, for these reasons, 
the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for a left knee disorder, to include arthritis 
of the left knee, is denied. 


REMAND

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies of 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of these frequencies are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  

The VCAA notice was intended to be provided before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The Veteran was provided VCAA notification 
as to the claims for service connection for a left knee disorder 
in August 2005 and for service connection for tinnitus in January 
2006.  Both of these precede that initial RO adjudication of 
those claims. 

However, the Veteran was first provided VCAA notification as to 
the claim for service connection for bilateral hearing loss in 
June 2007, after the initial adjudication of that claim by the RO 
in June 2006.  Following the June 2007 VCAA notification there 
has been no subsequent readjudication of the claim by either an 
RO rating decision or a Supplemental Statement of the Case 
(SS0C).  

Also, in October 2007, within 90 days of the July 2007 
certification of the appeal, the Veteran submitted additional 
evidence in the form of a private audiometric examination 
conducted in September 2007, without a written waiver of initial 
consideration of that evidence by the RO.  

Further, on VA audiological evaluation in May 2006 the Veteran 
reported having had an ear examination in 2002 but the results 
could not be located in the claim file.  The Veteran denied 
having had any other ear examinations prior to 2002. 

In light the fact that it is contended that both the claimed 
bilateral hearing loss and the bilateral tinnitus are due to the 
same etiology, i.e., exposure to acoustic trauma (loud noises) 
during military service, adjudication of the claim for service 
connection for bilateral tinnitus is deferred pending development 
of the claim for service connection for bilateral hearing loss.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure compliance with the 
VCAA as to the claim for service connection 
for bilateral hearing loss and afford the 
Veteran the required notice prior to 
readjudication of the claim in an SSOC. 

2.  The RO should attempt to locate the 
report of any 2002 VA examination of the 
Veteran, to include any report of an 
audiology evaluation, if one was conducted.   

If necessary, contact the Veteran and request 
that he provide as much information as 
possible as to the date and place of such 
evaluation.  

3.  In light of the addition to the claim 
file of the report of a private audiology 
evaluation in September 2007, and any VA 
examination or testing in 2002 if it can be 
located and obtained, the case should be 
referred to the VA audiologist that rendered 
the May 2006 opinion and that audiologist 
should be requested to state whether the 
additional evidence gives reason for the 
audiologist to render a different opinion 
with respect to the claims for service 
connection for bilateral hearing loss and 
bilateral tinnitus, i.e., whether it is as 
likely as not that the Veteran's current 
bilateral hearing loss or bilateral tinnitus, 
or both, are related to his exposure to 
acoustic trauma (loud noises) during military 
service. 

The audiologist is asked to consider that 
the term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is medically 
sound to find in favor of causation as to 
find against causation.  More likely than 
not, and as likely as not, support the 
contended causal relationship; whereas, 
less likely than not weighs against the 
claim.  

The claims folders must be made available to the 
audiologist for review. 

The rationale for all opinions expressed 
should be discussed. 

If a requested opinion cannot be provided 
without resort to speculation, the examiner 
should so state and must provide the rationale 
therefor.   

4.  After the above development has been 
completed, readjudicate the claims.  

If the benefits remain denied, furnish the 
Veteran, and representative, if any, an SSOC and 
return the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


